DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 was filed after the mailing date of the Non-Final Rejection on 04/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 07/13/2021 has been accepted and entered. Claims 1, 14, 17-18, 21, and 31-32 have been amended. Claims 2, 5-13, 16 and 19-20 were previously cancelled. No claims have been added. Claims 1, 3-4, 14-15, 17-18, 21-26 and 27-33 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 7-13, filed 07/13/2021, with respect to the rejection(s) of claim(s) 1, 3-4 and 21-30 under 35 U.S.C.103 as being unpatentable over Chang (US 2008/0135768, hereinafter “Chang"), and further in view of Jansen et al. (US 2012/0108948, hereinafter “Jansen"), and Wangerin et al. (US 2012/0248320, hereinafter “ Wangerin”); and claims 14-15, 17-18 and 31-33 under 35 U.S.C.103 as being unpatentable over Chang, and further in view of Jansen, have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, 14-15, 17-18, 21-26 and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 14 and 18, the prior art of record fails to disclose or reasonably suggest, an imaging system and a method of adjusting collimator assembly performance, comprising a control device including two shape-control devices, each of the two shape-control devices including an annular plate, the detector assembly being positioned between the two annular plates, wherein the control device is configured to adjust the relative position between at least one of 
The closest art of record teaches the following:
Chang (US 2008/0135768) discloses a single photon emission computed tomography (SPECT) system for cardiac imaging (Abstract), comprising a control device configured to control at least one of the plurality of slit-plates to be moved from a first location to a second location to switch between different scanning modes ([0054][0055]; The computer subsystem 25 controls the stepper motor 343 which drives the moveable cars 132 of the slit-plate 30 on slit-guides 56 configured as a movable loop).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/Primary Examiner, Art Unit 2884